Citation Nr: 0432139	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-00 083	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic otitis 
media of the right ear.  

2.  Entitlement to an increased disability rating for 
post-operative residuals of hemorrhoids, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from October 1956 
to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  Specifically, in that decision, the 
RO denied service connection for chronic otitis media of the 
right.  In addition, the RO granted a compensable evaluation 
of 10 percent, effective from June 2002, for the 
service-connected post-operative residuals of hemorrhoids.  

The issue of entitlement to service connection for chronic 
otitis media of the right ear will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected post-operative residuals of 
hemorrhoids are manifested by complaints of increased 
frequency of pain and bleeding and by objective evaluation 
findings of anal skin tags and three moderate-sized internal 
hemorrhoids.  The hemorrhoids are not exhibited by persistent 
bleeding, fissures, or anemia.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected post-operative residuals of 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic 
Code 7336 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2002 as well as the statement 
of the case (SOC) issued in December 2003, the RO discussed 
the type of evidence necessary to support the veteran's claim 
for an increased rating for the service-connected 
post-operative residuals of hemorrhoids.  Also by these 
documents, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his claim.  In addition, the veteran was asked 
to submit information describing additional evidence or the 
evidence itself.  

Moreover, the November 2002 rating decision as well as the 
December 2003 SOC notified the veteran of the relevant 
criteria and evidence necessary to substantiate his 
hemorrhoid claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this claim.  

Furthermore, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's hemorrhoid 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, in December 1959, 
the veteran was treated for hemorrhoids.  Due to the 
veteran's failure to respond to conservative treatment for 
diagnosed internal and external hemorrhoids, a recommendation 
was made in June 1960 for the veteran to undergo surgery.  In 
the following month, the veteran underwent a 
hemorrhoidectomy.  Following the surgery, the veteran was 
treated with sitz baths twice a day and with periodic digital 
dilatation.  At discharge from the hospital, the veteran was 
found to be asymptomatic without complaints.  He was 
discharged from the hospital with instructions to return to 
full duty.  The service separation examination, which was 
conducted two days after the veteran's hospitalization 
discharge in July 1960, reflected the presence of 
hemorrhoidal tags which the examiner concluded were not 
considered to be disabling.  

In May 1972, the RO considered these relevant records.  The 
RO concluded that the evidence warranted the grant of service 
connection for post-operative residuals of hemorrhoids and 
the assignment of a noncompensable evaluation, effective from 
March 1972, for this disability.  

Subsequently, in June 2002, the veteran filed his current 
claim for an increased (compensable) rating for the 
service-connected post-operative residuals of his 
hemorrhoids.  In July 2002, the veteran underwent a VA 
examination and complained of frequent episodes of painful 
hemorrhoids with bleeding.  He noted that his last bleeding 
episode occurred approximately two weeks prior to the VA 
evaluation and that the last episode which involved extreme 
pain occurred approximately three months before the VA 
examination.  He further noted that he cannot walk long 
distances without his perianal area "becoming raw," that he 
sometimes has to manually "push . . . in" a large 
hemorrhoid, that he frequently has bleeding with bowel 
movements, and that he has occasional fecal leakage which 
does not require a pad.  The veteran also stated that 
treatment for his hemorrhoids is conservative, with daily 
doses of Metamucil as well as Preparation H upon flare-ups.  

A physical examination demonstrated no evidence of fecal 
leakage or bleeding, good rectal tone, no fissures, multiple 
large anal skin tags, and three moderate-sized internal 
hemorrhoids in the prone position at twelve o'clock, three 
o'clock, and six o'clock.  The examiner acknowledged the 
veteran's assertion of frequent episodes of painful bleeding 
hemorrhoids which are treated conservatively.  

In November 2002, the RO considered this additional evidence.  
The RO determined that the evidence warranted the grant of a 
compensable evaluation of 10 percent, effective from June 
2002, for the service-connected post-operative residuals of 
hemorrhoids.  This service-connected disability has remained 
evaluated as 10 percent disabling.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of 
irreducible large or thrombotic external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).  The highest disability evaluation allowable pursuant 
to this diagnostic code, 20 percent, requires evidence of 
external or internal hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  Id.  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for the service-connected 
post-operative residuals of his hemorrhoids.  In particular, 
he has described continuous hemorrhoids which have increased 
in frequency and severity (in terms of pain and bleeding) 
since service and has explained that his treatment for this 
condition consists of Preparation H, sitz bathes, and daily 
doses of Metamucil.  See, e.g., May 2004 hearing transcript 
(T.) at 7-12.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of the 
service-connected post-operative residuals of his hemorrhoids 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

Although the July 2002 VA examination demonstrated the 
presence of anal skin tags and three moderate-sized internal 
hemorrhoids, this evaluation also reflected no evidence of 
fecal leakage or bleeding, good rectal tone, and no fissures.  
The hemorrhoids were not large or thrombotic and there was no 
objective evidence of persistent bleeding or anemia.  The 
Board must conclude, therefore, that a disability rating 
greater than the current evaluation of 10 percent for the 
service-connected post-operative residuals of hemorrhoids is 
not warranted.  See, 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's hemorrhoid 
disability results in marked interference with his employment 
or requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his 
service-connected hemorrhoid disability results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

An increased rating for the service-connected post-operative 
residuals of hemorrhoids is denied.  


REMAND

According to the service medical records, the enlistment 
examination conducted in October 1956 demonstrated a cloudy 
right middle ear tract with no perforation.  The examiner 
concluded that the condition was not considered to be 
disabling.  Subsequent service medical records reflect 
treatment for otitis media in October 1956, an ear ache in 
April 1957, otitis media of the right ear in July 1957, thick 
exudate of the right ear drum in September 1959, and 
bilateral otitis media in January 1960.  The separation 
examination, which was conducted in July 1960, demonstrated 
that the veteran's ear drums (including perforation) were 
normal.  

According to private post-service medical records, in October 
1966, the veteran underwent a right radical mastoidectomy and 
Type IV tympanoplasty with regard to the diagnosed chronic 
otitis media of his right ear.  At that time, the veteran 
stated that he had intermittently experienced foul-smelling 
drainage from his right ear since early childhood.  

Throughout the current appeal, the veteran has asserted that 
he was treated for right ear drainage, inflammation, and 
swelling during his active military duty; that he has had 
problems with his right ear since service; and that he 
specifically has chronic otitis media of his right ear since 
the in-service episodes of right ear treatment.  See, e.g., 
T. at 2-7, 12-13.  A complete and thorough review of the 
claims folder indicates that the veteran has not been 
accorded a relevant VA examination with regard to his right 
ear claim.  In view of the pertinent in-service and 
post-service findings, the Board concludes that a remand of 
the veteran's right ear otitis media claim is necessary to 
accord him an opportunity to undergo a relevant VA 
examination.  Such an evaluation should include an opinion 
from the examiner as to the etiology of any right ear otitis 
media diagnosed on examination.  

Also at the May 2004 personal hearing, the veteran testified 
that he goes to the Burlington Clinic once a year to have his 
ears cleaned.  T. at 6.  He denied receiving any ear 
treatment at a VA medical facility.  T. at 6.  Only some of 
these pertinent private medical records appear to be 
contained in the veteran's claims folder.  On remand, 
therefore, an attempt should be made to obtain any such 
additional reports which may be available and to associate 
them with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from the 
Burlington Clinic (with regard to his 
right ear treatment) since his separation 
from service in August 1960.  All such 
available records not previously obtained 
should be associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
chronic otitis media of his right ear 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether the 
veteran has any diagnosed otitis media of 
his right ear.  All pertinent pathology 
associated with any such diagnosed 
disability should be noted in the 
examination report.  If chronic otitis 
media of the veteran's right ear is 
diagnosed, the examiner should then 
express an opinion as to whether it 
pre-existed the veteran's entry into 
active military duty.  If so, the 
examiner should indicate whether it is 
more likely, less likely or as likely as 
not that the pre-existing otitis media of 
the veteran's right ear underwent a 
permanent increase in severity during his 
service, and if so, what measurable 
increase in severity of the disability is 
attributable to service.  If the veteran 
is found to have otitis media of his 
right ear that did not pre-exist his 
active duty, the examiner should express 
an opinion as to whether pertinent 
disability is related to the veteran's 
active military duty.  The examiner 
should reconcile any findings with the 
veteran's service medical records and the 
October 1966 private medical records.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for chronic otitis media of 
the right ear.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



